Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (USP 7,133,422 B2) hereinafter as Liu in view of Han et al (US 20150009989 A1) hereinafter as Han.
Regarding claim(s) 16 and 20, Liu discloses a wireless communication terminal and method for accessing a plurality of contention-based channels (See Fig(s). 2 displaying a plurality of backoff counters for contention resolutions within system of Fig. 1), the terminal (NOTE: within Liu the terms “users” and “stations” are interchangeable See ¶ col 4 lines 54-58) comprising: 
a transceiver configured to transmit and receive a radio signal (See Fig(s). 1, STA 140 are transceivers); and a processor configured to process radio signals transmitted or received through the transceiver (See Fig(s). 3-4 algorithm for implementing backoff counters within the invention), wherein the processor is configured to: 
determine a plurality of backoff counters for performing backoff procedures in plurality of channels ( See ¶  col 2 lines 24-50, implementing a plurality of backoff counters using a single hardware backoff counter), 
wherein the plurality of backoff counters are determined based on a common back-off counter value used by the terminal for accessing multiple channels (See ¶ col 6 lines 19-35, the HWBOC is interpreted as the common backoff counter),
 perform each of the backoff procedures of the plurality of channels by using each of the plurality of back off counters (See Fig(s). 3 blocks 330-355, See Fig(s). 5a, 8,9, See ¶ col 7 lines 1-25,  algorithm 300 for implementing a plurality of backoff timers with a single HWBOC that permits direct writes to its countdown register).
Liu fails to disclose perform multi-channel transmission using the plurality of channels, when the plurality of backoff counters expire, wherein the each of the backoff procedures of the plurality of channels is independently performed using a backoff counter corresponding to the each of the plurality of channels among the plurality of backoff counters.  
Han discloses perform multi-channel transmission using the plurality of channels (See Fig(s). 2 block 220) when the plurality of backoff counters expire (See ¶ 86-88, See Fig(s). 6 blocks 640, an expiration timer informing whether the CP is expired, or a virtual carrier sense value notifying other terminals other than the candidate terminal to restrain use of channels, or any combination thereof), 
wherein the each of the backoff procedures of the plurality of channels is independently performed using a backoff counter corresponding to the each of the plurality of channels among the plurality of backoff counters (See ¶ 104, the MRA allocation message may be broadcasted to each of terminals of which an expiration time of an MRA period is up or of which a last MRA response message is transmitted to the AP after the expiration time.). Backoff procedures for each user independently allows for efficient bandwidth usage without delay or collision amongst users.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Han within Liu, so as to enhance overall network performance and user experience so as to maximize bandwidth efficiency.  

Regarding claim(s) 17, Liu discloses wherein initial values of the plurality of backoff counters are set equally based on the common backoff value (See ¶ col 2 lines 36-50).  
Regarding claim(s) 18, Han discloses wherein a backoff procedure for at least one channel among the plurality of channels is deferred in order to perform the multi-channel transmission (See ¶ 113, See Fig(s). 10b, The terminal 2 STA2, which is not a candidate terminal, defers transmission and waits without using a channel through a NAV value. The NAV value refers to an expiration time of an MRA period in which messages). Reasons for combining same as claim 16.  

Allowable Subject Matter
Claims 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411